Bleckley, Justice.
1. What matters it that there was an effort to sell to the husband if he was unable to give the required security, and if the wife stepped in and made the purchase, either directly or through the husband as her agent, she giving the security and obtaining title to the property ? It is just the same as if no sale to the husband had been contemplated. It is in vain to urge that a married woman has no use for a barroom or a drinking saloon. Nobody has use for such an establishment, except to make money out of it; and married women, as the law now stands, may invest their money or their credit as they please in their own business, and their husbands may be their agents to carry on any business in which they may think proper to engage. Whoever will regard the conduct of married women as it is presented through evidence in the courts, will see that they are under the influence of their husbands in the selection of business in which to invest their capital, and are, moreover, inclined to yield the active control of their business affairs to their husbands. It is their privilege to do so, and when they exercise the privilege they must abide by the consequences. Doubtless, in most instances the husband is the safest adviser to which a wife can resort; and whether so or not, as long as the world stands and the marriage relation subsists, wives will go to their husbands for counsel, and be guided by such as they receive from that source. And, generally, when a wife wants an agent to represent her in a businesss transaction, she will select her husband. He may be quite unfit to promote or protect her interest, but she is apt to think otherwise, and to trust him accordingly. When she *453makes a purchase through him, it is the same as if she made it in person ; and. when the transaction creates a debt for property which is transferred or conveyed to her by the creditor, and she gives the required security in person, the debt is hers, not her husband’s, and-the act of giving security binds her. Hull vs. Sullivan, last term.
2. In some rare instances sympathetic juries act as if they were champions of the fair sex, and felt commissioned to protect ladies against their own weakness and folly. This is an amiable but mistaken chivalry. In the court-house, the standard of justice for both sexes is the same. Like the sun, the law shines on all who are in the same place with equal warmth and splendor. The most charming and attractive woman in the universe, loaded down with misfortune, is not to prevail as a suitor where she is in the wrong, be her adversary whom he may. In the present case, the internal probabilities, as well as important documentary evidence, bear against the verdict. The parol evidence is conflicting. The presiding judge granted a new trial. The supreme court will forbear to interfere.
3. The learned counsel who argued for the plaintiff in error, not only deprecated the exercise of discretion in granting new trials, but attacked discretion as a sort of judicial monstrosity, and gave it little or no quarter. He insisted that. the doctrine of discretion in the matter of granting or refusing new trials was of late origin, and was not to be found in the early cases ■ decided by this court. We think he is mistaken. The doctrine is no novelty here, but received recognition in several early cases. See 1 Ga., 41, 556, 610; 2 Ib., 173; 3 Ib., 310; 4 Ib., 437; 6 Ib., 186; 7 Ib., 436 ; 9 Ib., 19; 13 Ib., 387 ; 14 Ib., 597; 16 Ib.; 27.
Judgment aiflrmed.